 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE HUMBERTO MAGANA-TORRES,                       No. 2:10-CV-2669-WBS-DMC-P
12                      Petitioner,
13          v.                                          ORDER
14   KELLY HARRINGTON,
15                      Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment was entered on July 6, 2012 (Doc.

19   32) and petitioner’s appeal from that judgment has been dismissed by the Ninth Circuit Court of

20   Appeals for lack of jurisdiction (Doc. 37) because petitioner raised issues not encompassed by the

21   district court’s certificate of appealability and the appellate court declined to expand the

22   certificate of appealability to encompass the issues raised by petitioner. Pending before the court

23   is petitioner’s motion (Doc. 39) for relief from the court’s July 6, 2012, judgment pursuant to

24   Federal Rule of Civil Procedure 60(b)(6).

25                  Under Rule 60(b), the court may grant reconsideration of a final judgment and
26   any order based on: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
27   discovered evidence which, with reasonable diligence, could not have been discovered within
28   ten days of entry of judgment; and (3) fraud, misrepresentation, or misconduct of an opposing
                                                      1
 1   party. See Fed. R. Civ. P. 60(b)(1)-(3). A motion for reconsideration on any of these grounds

 2   must be brought within one year of entry of judgment or the order being challenged. See Fed.

 3   R. Civ. P. 60(c)(1). Under Rule 60(b), the court may also grant reconsideration based if: (1)

 4   the judgment is void; (2) the judgement has been satisfied, released, or discharged, an earlier

 5   judgment has been reversed or vacated, or applying the judgment prospectively is no longer

 6   equitable; and (3) any other reason that justifies relief. See Fed. R. Civ. P. 60(b)(4)-(6). A

 7   motion for reconsideration on any of these grounds must be brought “within a reasonable

 8   time.” Fed. R. Civ. P. 60(c)(1).

 9                  According to petitioner, “extraordinary circumstances” exist for granting relief

10   under Rule 60(b)(6), specifically an intervening change in the law. Petitioner asserts the

11   California Supreme Court announced a change in law in 2014 in People v. Chiu, 59 Cal. 4th 155

12   (2014). Thus, petitioner was aware, or should have been aware, of the basis of his Rule 60(b)(6)

13   argument in 2014. The court finds petitioner did not file the instant motion within a “reasonable

14   time,” having waited approximately four years since Chiu was decided. For this reason,

15   petitioner’s motion under Rule 60(b)(6) is denied. To the extent the court were to consider

16   petitioner’s motion under Rule 59(e), it would likewise be untimely because it was not filed

17   within 28 days of the date of entry of judgment.

18                  IT IS THEREFORE ORDERED that petitioner’s motion for relief from judgment

19   (Doc. 39) be, and the same hereby is, DENIED.

20   Dated: March 1, 2019
21

22

23

24

25

26
27

28
                                                        2
